                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                             GREENEVILLE DIVISION
  UNITED STATES OF AMERICA,             )
                                        )
             Plaintiff,                 )                                   2:20-CR-65
                                        )
       vs.                              )
                                        )
                                        )
  EMORY Q. JACKSON,
                                        )
                                        )
             Defendant
                                        )



                                           ORDER
           The United States has filed a Second Motion to Extend the Deadline to Resolve

 Evidentiary Issues in Defendant’s Motion to Exclude Bad Acts [Doc. 47]. The Government seeks

 an additional 14-day extension of the deadline to notify the Court of any unresolved issues

 regarding Defendant’s Motion to Exclude Evidence of Prior and/or Other Acts. In support

 therefore, the Government states that counsel for Defendant and the Government consulted on

 December 8, 2020 and agreed that more time is needed to investigate whether Defendant’s

 requests are feasible given that they involve the alteration of the video of Defendant’s stop and

 search.

           The Court finds the United States’ Motion [Doc. 47] well-taken and it is GRANTED.

 The deadline to notify the Court of any unresolved issues regarding Defendant’s Motion to

 Exclude Evidence of Prior and/or Other Acts shall be extended by 14 days, up to and including

 December 22, 2020.

           SO ORDERED:
                                              /s Cynthia Richardson Wyrick
                                              United States Magistrate Judge




Case 2:20-cr-00065-JRG-CRW Document 48 Filed 12/11/20 Page 1 of 1 PageID #: 192
